
	
		I
		111th CONGRESS
		1st Session
		H. R. 3802
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2009
			Mr. Shadegg
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to remove cell
		  phones from the limitation on depreciation when used for personal purposes, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wireless Freedom
			 Act.
		2.Statement of
			 Constitutional AuthorityCongress enacts this Act pursuant to its
			 authority under clause 1 of section 8 of article I of the Constitution.
		3.Removal of cell
			 phones from the limitation on depreciation when used for personal
			 purposes
			(a)In
			 generalSubparagraph (A) of
			 section 280F(d)(4) of the Internal Revenue Code of 1986 is amended by inserting
			 and at the end of clause (iv), by striking clause (v), and by
			 redesignating clause (vi) as clause (v).
			(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 property placed in service after December 31, 2008.
			4.Wireless devices
			 provided by employer
			(a)In
			 generalSubsection (e) of
			 section 132 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(3)Treatment of
				wireless devicesThe
				provision of any wireless device by an employer to enable an employee to access
				and use electronic mail, the Internet, or a commercial mobile service (as such
				term is defined in section 332(d) of the Communications Act of 1934 (47 U.S.C.
				332(d))) shall be treated as a de minimis
				fringe.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to property
			 provided after December 31, 2008.
			
